678




    OFFICE OF THE ATTORNEY GENERAL      OF TEXAS




cou@ty
                      AUSTIN



Hanomble P.T. chumh@m
       Auditor
uavarro couaty
CorBioana, zemr

Dear sir1




                                      been reoo1v.d and
                                         we quot* frou youl-
requert a8

                                     thl8 ratter.




                           be liable for hia hoe
                          r bl5lr or voul.4he ba
                         orpital and do&or  bill.
                          as axpen   of OfftOe urd
                        (Iyealr'meamlngcl?"
                 51, Artlole 3, of our Fsate Conrtltlltion,

           "The L&datum    8Mll brre no pcmr to
     mke any grant 0~ autharlr~ the mddng of w
     grant of publio money to w   UdlvtduaX, ame-
     ciatlon of iadlvhItslr, musd$ipal.Of other
     oorporationa lrhat8oever...~'
    HOnorable E.P. Cumla@am,       Page 2


                seotlon 52, ArtI     3 0f bur atate comtitutim,
    deolarest
              "The Lsglslature shall have a0 p0ver to
         authorlxe any oouuty, olty, ton, or other politi-
         sal oorporatlon or subdlvlslan of ths State to
         lend its or&It or to grant pub110 money or thing
         of Value in aid of, or to any lndlvidul, assoola-
         tlon or oorporation vhatsoever,
                Seation 53, Artlole 3 of ollpState Donstitutlon,
    dsolaresr
              "The4Lsgfslature shall ham n0 povor to
        grant, or to luthimiss urg oountr or munIalpal
        authority to grant, sny sxtra oompensatlon, is8
        or allovanoe to a publla oifioer, agsnt, servant
        or oontraotor, after 81~rvieehas been rsndered,
        or a mntraot baa basn ontemd into. and psrfione
        ld In vhole or In part; nor pay nor authorlss ths
        paymant of, any alala cawted agalnat any OOUILQ
        or munlolpality of the State, uadar any agresmsnt
        or 00ntra6t, mad8 without authority of lav."
              It 18 fundamsatal lav that the oom518slowrs1 00urt
    18 a oourt of limitsd PclsdIotlon and ha8 only such pavers
    as are oonferrsd upon I t by ths Conititution and rtatutes of
    this at&e.   Hovard, et WC vs. Ebad8rson Oounty, et al, 116
    a?Jf
       (28) 479.
              Opinion Ho. O-779 of this depwtaent holds that
    neither the oountynorthe   ~~adprsoinats of ths oountyhavs
    authority to oarry smploysr*s liability lnsuranoe for the
    plloteotlonof road workmen of the 00unty.
                OplnIon lo. o-2136 of this depaftment Esals vith
    the question of vhether or not tlrroorai8iloners' oourt has
             t and authority to pay a @WS    fOol.
                                                 Wss     r8sultM
         Y-i!!
    ik81~t. _ death  0r ~11eqploysslof the 00untJ in a sollisIon
    vhile on his way to work for the c~uety. Ths OplnIc~~holds
    that the ooml88ioners* aourt mnnot I.ogallypay the 0laIm.
              9pIni0n Ho. 04%~   of this departrsnt holds that
    the comals810nerst Oourt xsaynot legally expend Oounty funds




E
Honorable E.Y. &muiaPhrl, h8s        3


for the hospitalltation of a Deputy %herlff shot vhlle in
line of duty.
          Opinion &I. O-2473 of tN8 dspartmnt holds that
the oounty is not llable Por psrsonal in&rise of raad hands
woelved while employed by the oounty.
          Ws bre snalosing hsrevZth oapies of the 6bote man-
tloned op3nlons for your oonvsulsnee.
          Artlols 3899(r).Vernon*8 Annotated Clvll Statute8
of Te%%s, deals with the expense aooouats of fee offlearn.
The wee of %tate vs. Carnss, 106 %Il (26) 397, in aonstroing
said artiols as ammdsd in 1933, held that ths sxpsnsss, otbm
than those expenditurss la oomestion with automb~les, vhish
sn officer is authoMsed to olaim as deduotlons,am limited
to statlomlry, st%mps, t010phoas, Clwsllllg sxpsnsss, and
other al&law nsoweary expunswr the rukoi ejusdsa generis
bslng applied to qualify ths gonsral kan8ua88 by ths spsolally
emusrated itasa snd to restriotits ammIng to expcmsssoi
the saw kind and oharaoter.

          In vlev of the foregoIng authoPltiw you ar8 Pwpwt-
fully advissd that It is ths apinion of this dspaHmsatr
          1. The county la not Uabls      for rush hospital~xatloa
and dootor bills and ths aamsissious?s~ oaurt is vlUmut
authority to expend oounty funds for the pa-t    of saw.
          2. Buoh hespital and doolmr bills mumat bs le&ly
oo~l&red   as "expe~w   of offies" md oant~~t be legally ds-
duoted as such by ths saustablo.




WJFlAW       APPROVEDDEC   11, 1940

HNcLoatrmr                       .
             ATTORNEY GiCNERAL 03'TEXAS